OFFICE   OF THE ATTORNEY      GENERAL     OF TEXAS
                                AUSTIN




    Eonowblo 0. P. Lookhart,   Ch-rlrmn
    Board OS In*umnar CorSeaioo6r8
    Au8ti&, %m8




              Tciurlatter of
    of thl8 drpartmrat on tha
    follow@:
                                                 is the AdolQ
                                               with tho.Api**
                                               i8 *al1 to b8
                                                   snd   l   armbor
                                               utoaoblle Cl@b
                                               tion fn 6v6ry
                                            votrd to oirie
                                         f publie safety.
                                         o d a8 l Club and
                             prl~;90   from the S68mt*ry
                                       The CZab is operetrd
                             8; the &ib.ra pryiag umu~l
                            nual mubwmhlp    me6tlngr am
                          th6 m~bsr8 eleatlng the DIma-
                         pnmibls for the mwmiwiant of
                              Dlreetorr raoslve no 00:sp6n-
         estioc for their ~urvicss and aeotiat;8 war'.beld
         nonthly. Tbors ure only th r eellarlad anplope8,
         two offias glrla and ona man. fbr.C. I. LLoDonald
         fr in aharga of the offiae and all 86rvie68,
              "The Club mouree it.8 neorben by 6irWt 8Oli-
         ti~tion an6 thruugb other members who are oontoeted




i
-411
                   *($I Sb~uld a nfmber roorlro any OS 84omk
                        renler trw 8 @pm&m not ~tflllatee
                                with      the     club, he 18 itstraeted                   to
                               mall hi0 roaelpt for said                        aerriar         to
                                the club orflee et Dm3.h~ rer relm-
                                bur amrat.  l'hrClub *ill honor 6uoh
                                reooipt up tb, but not to ertmed W.00.
            "k a4altlon to tha above, a porso~l Aeol-
       beat hk*ur~or Polloy la ths amom% of ~l,QOO.OO
       1~ uiiren to e8ah                    menhr.         Tlri8 pnlioy           1s   written
       br    the       &wrio~h Rerertr Iaaurtmao Coarpa4 of
                        Chat
       Edlo@     Tuna,   to 8mbWs rm8idiiyl  la %xam. It
       i# a h & l,rertrlotad     litostobllepolloy aa& I#
       writ&on ia uoaoldantion     of aa uanuml preaiUW Of
       #l.Zb. The p01100 la ooontuol
       Oeor e rho 1m autbarltadaad I!Ylns*d   b y 4-t
                                                  l M ie’for
              u t Aaerio8n &u*rvm
       th e 8r'                      &aureaoo Cornway,a*
                         sf the X%llm Auto#bl&o Club.
       ml1 a8 aa oarglo~wo
            *We r&gert par oplalW a8 t@ whether OI
       not the eboto baafit otlem4  bg the Club are
       ~inmuanoo bmrfita’ oad fr 00, if the Glob ehoald
       oaf;*       unbr         thr      ru;lurimion          or    thu       Baprkrent.

                   *a      8m         fiwwsPab~        co you rim yoplp owmldorr-
       tion        Qf tkia            quo8tlon       the   t011crr1rlg
                                                                    *per*1

                   *(I) Agplloationfor Uw8barrhlpin Dl1l.m
                        AutoaobfloClub
                   *(6) Ilteab*r~hlp Card nnd Wmtara Union
                                'collost' Card
                   w(s)         A cOrtlrloat0 102 hll                     mmd
                   ‘(4) A Rr00hors dO8W:b1n(5tho Wu'pWW
                        crnd faollbtim offered by the Club.
                   "(5) 6peolnen Copy of A0ol(LentInaUrMOo-
                                Pollay.
                   *naaae             taturti     the above enolosuru                to ~8 den
       you hare rsnd*reU                        not oplalon        o!i this      WWtion."
                The ml&x8 Autoaobih Club -8 tnoor@Oorat*d   l9 I
@lpb   and     pe~elted It8 e'tierhrf mm the &BUTUftityOf 8titi4On
Au@Mt pa, rcee, u&m rubdtrirloa1Eof Artlole1181, Rodsad
e~di iutmt~ 0r TIE, 1911.
                   &&lale  llIc1, rupra (am AHi*le    1308, ~WB@E'*
knotate            Clvll iitatkatti), rpralflba or mm*4 thr purpo800iOr
SeQorable        0.     Y. Lorkltmt,    pa@      4



v&&oh prlratr oorparatlona oaald be forsad.                       &Ib&lvimlonB
of a&S      atilola        provldedt




          Subdlrirlon I, Attlale ldQ6, Vornan'a Amotatad
Olril Stetute8, provideat
                 V.       The support   ot at&y bemvolsat, oltarl-
        tabl8, eduoatiiwiator riaafaaary                 tmttutaklrrg.*

             It will ba noted 'that lubdlrlaion 8 oi Artitlr ISOC,
sup+      oad subdirialoa e of Artiolo lltl, Bsvlsnd Citll stat-
ut*a,    1911, l m         i~aatlo~l.
                 The purpoaa alma6          rrfthr aba~rratiormd          eorpom-
tiOQ    8’8866     86   fSllOW81

                 Tlta purpose ter whlob rid              eorporatloa      la
        rermea1st           tiheltpp0t-s
                                     lducint:ettal
                                            or   *II
                                                   tttubtr
        takla6 emI prrtiouhrly    prwoto the lapreva-
                                            to
        mot a? higlaw6y8and the duaatioa or lta nwm?mra
        In tbo rrqalreaxmtrOS Ebo la-8 of tkr rYt6te of
        TOma, sn4 Uo lomfnl oajaymomt gertdrrtag    te the
        emu8          of outoaobiha,       aad the ooopwatlon ol &Em
        mbara ror the bettM8koaEOt tta pablioaighuaym
        saa for suoh ota4r urgaotr61 we axpr68~~~OS
        SmplI~dly authorizei under aubtbdlof8ion
                                               E, ArCi-
        019 fllll,OS t&e Eatl~ed Civil                 %tntutes c+f Teua,
        rrlatlng hereto.'
          %ltbdlris1rm91, A&%lelo Uw,   6Upa’                       (Aatm Mm,       r1at
             p. lw3, oh. 41, E*o* 1) pro*ld*ar
LelSfalatllr8,
             '91. Corpontlnna      nay ba orwtea  to .6-b-
        ll,ah,ou;;iport and xalntalc 6utMaoblle olubs for
        the nutual boosilt    and proEaetlon of aotmabS1o
        Qp4PattOC6,Wfth POWU t0 tMQUfF0 ati OWJ Crll
        proparty inoidratal.to &ueh buaiaesa. Rootbing
        In this Act shrrllbe eoastrWd ~6 llr&i&itI&
        cfmporat~lnna  to writs  InaumtaOa as IffatS**
         mo aas. of satioa81 &Ute skm&oo Corpomltlonv.
wuts, 55 8. w. (34) 809 ooaotnriy  m&bairi&%o@ 01 Art1e1*
fsm,       St&p&W, hOidS               ia  OffOat t&St WhOthOr A 8t3AwOi        1S 0~8
0r   ia~ptmo0          is        d0t0wnea          by itt4 gurpcm,  0rr00t, t30mtits
ad     Inport, and not                  n8oms5rlly       bT the tomlmblogy us.4,
thtmgb    it oontains aeolaratiocuto th eloatrary. This WH
fwth8r      holds that a meNbor#blp eortftiork pmvlding tht
fo rl~uul  au08 a oorporetien   woula cop8tr 80oia08ki auya
to a me8bor’s eutowblle    $0 a 8pmoiiied 8moMt Wa8 lA insfar-
aA00 OOAtFUOt UA6 AOt U SOSJ!$O4 8har%O WUrFUAtiA& thm iOr-
I)ItPo o? tha ohurt~r OF the oorpratlonbeoewe the ear-
jd$rationia8~lnf3lmb o*rtifioatri,
                                 fait06 to earpLy rltb t&o
kisururca Laws ot this @et..
         Tha 8orriooa roadem by tlu t&l&k8 1LutarobL;J.a
                                                      Cub
MAtiOA8d ia YOOr lOttOre Set iO?th 18 SUbdw8lOA8  ##8  ia-
oltulvet~,older pS~~ph    X 5r8 aIroH idrstioalrit@Ih*
renla*r renerr8e by the Batlanal Auto %eniam Corgoratioale
th eo uu l8ntio a ed
                  lb o 7 0.

                 COOle~‘8              &iOfS          OA     lW8a~8           lkStioA        RaitiOA,   Vol.
u8e 1,     p~arn 6, deflnsr                       Instmrum~          as f&uAr
                 *bSUTeAO8                   h8      been deflaod          i&l @AOF
        turas     es a ebntrect by whiah oae party We*
        :~d88     to       ima08df                 ~~8th~r       ug8ia0t        1080,     aa
       or liabllltylrlsiit&froliaA askawn or 0-tT:
       @At       OVU5t.

                 -.    .     .

                 *. . . Oocbtmot et lasunn60
                                   a         is an aure8-
       maat      by whlo$  party for 8 eonalderetlonprow
                                       0~8
       2~88  t0 gay FOAuy or it8 UquiVUhAt or do S-e
       ea t,OS rulu~~~totAe larurd tipontha 608tX’UOtblN
       or 1Ajraa-y of somt&%ag tn *P&h tbo otb8r @WtY
       &a8  an iatorast. ..lp
                 The       rod         wle(l~~50e*              iS    drflA*d      16 %%mS Jwf8pi%+
deaue, voluao 84, p&e                             dB0, 88 fclAW8:
              *'imuEbb(l**'    is @ word OF OWRp~Z’di5n8iTO end
       varIo4 iaeaaialg.In a ~ena~l8aesetbrtW~s~-
       rdfies   en ugr:*oaent,    For e aonuideretion,t0 Paj,
       5 *urn of BOAO~ upe~ the bapponlng                                   oi     a    ertleuler
       avant far aonting454f, or ind&ty                                         for !OS8 la
       r esp ec t o r l             speelfird sub&at By *pealfind
       psrilr;         la other words,                       en rurdertakiaa            by @a@
Fiacornbla
         c. P. LoOkhrrrt,
                        Pe$5 5


         party, U8Udlf’adhd        the 'inouror' to pro-
         teat the other party, germrally derisnet4 es
         the *insmod* or the *a8surad’,from loos lrlr
         ing fro8 -4e       rlrk8, for the ooooldomtlon   8aa
         upon the tarm8     and under the conditions reolted.a

          Under the fiats stated in ymar lettm it is apperant
t&it the IkztiS AUtOI60bilo Club haS eradO A0 eff0H t0 OQBplf
with the itiaurenoe laws or the f)tete. It warn inoorporatoa
under the general lnoorporetlonstetute end not the law8 r*-
38ting to iAsur8noe 00mpAAlms. Thm8ror8, oortalnlr it ha8
no express authority aotlng a8 a prLnolpo1 to iAStir it8 ma-
ber8.  It Is obrlou8 tbnt it i8 not authorisod to lrstm my
Sam 0r 1&8kUWtIOe OOAtYMt.

            IA view O? thr rOr~@lAU, it 18 our O$IIAIOA t&t tho
rcimbrrrbi~  osrtlFloetoof the hilaB         hutoraobilo Club 9ar1614
teat   for annual e-8       tlu oorporatloa  will r o p lrlootdon8al
ath86%0, etc., to a la8bsz’S wteswblle         la a speolrtodamount
i8   ia iAlJUFUO8 OOlltl)oOt,    U&d thht r&id &US      AutcmobflmClub
ha8 a0 aUtb0rity rbt8OOvOr   to 8Ot aS a pr15oipal to iluIU8
Its aeaber8 or ontar lnto rrsah oontmoO@.    A8 tbo Dollar Mb-
Bobllr Club he8 no eothodty to enter into the eontract above
meatlomd,   it would not oeaa unbr  the+ 8up8rvi8lOn Oi th8
State Ia6taraaae Department.
                   We    do   nbt hol&that:.tha~Mul’8m0             D8   Uhant   Of
thir     8t8te      IS    rithotlt     authority to -0          iUV88t % .atiOA to d8-
temiA4           rhether the         iMUl8AOe   18w8     8mI   being 7iOkb(i    8nd to
880 tbrt a0 ooB%panp dMS 8A iAmIWt00   bUSiAO88 without Ul#OF-
itf 0r hr. The bSUrM80     tkpettrroat oen rko  8uOh IaVoStiga-
tion ~8 i8 groper and take SuOh Sbp8   end aka  mob re001eA-
detloos ss m*y b* Aooos8ar~ pertaiatag b the eaforooimnt0r
tlm tnaure~oe laws and raqniting                       a oolspl~aooe therewith.       (Se8
Article 4682, 8. A. C. 8.)